Citation Nr: 0332680	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  98-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a vision disorder to 
include strabismus, diplopia, and amblyopia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which determined that the veteran had 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for a vision disorder.  
In July 1998, the veteran was afforded a hearing before an RO 
hearing officer.  In November 1998, the veteran was afforded 
a video hearing before Veterans Law Judge H.N. Schwartz.

In March 1999, the Board rendered a decision on the veteran's 
claim, finding that new and material evidence had not been 
received to reopen the claim for service connection for a 
vision disorder to include strabismus, diplopia, and 
amblyopia.
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2001, the Court vacated the Board's March 1999 decision 
and remanded the case to the Board for readjudication under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).   

In May 2001, the veteran requested a personal hearing before 
a Member of the Board at the RO pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.1304(a) (2003) and such 
was held before Veterans Law Judge Constance B. Tobias in 
June 2003.  


REMAND

As noted above, in April 2001, the Court vacated the Board's 
March 1999 decision and remanded the matter to the Board in 
order to comply with the VCAA.  

The VCAA made significant changes in VA's duty to notify and 
assist claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been adopted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2003).  
However, these regulations have applicability constraints on 
development of claims to reopen a finally decided claim.  See 
66 Fed. Reg. 45620 (August 29, 2001).  Specifically, the 
second sentence in 38 C.F.R. § 3.159(c), stating that VA will 
give the assistance described in paragraphs (c)(1), (c)(2), 
and (c)(3) to an individual attempting to reopen a finally 
decided claim, only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  Id.  
Thus, it is not applicable in the instant matter.  Further, 
the United States Court of Appeals for the Federal Circuit in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Holliday v. 
Principi, 14 Vet. App. 280 (2001) to the extent that they 
indicated that retroactive application might be appropriate 
in regards to the VCAA.       

To this extent, the directives of the April 2001 Court remand 
to the Board need not be implemented.  See Johnson v. Brown, 
7 Vet. App. 25 (1994) (doctrine of law of the case must yield 
to an intervening change of controlling law between the date 
of the first and the subsequent consideration of the 
question).

The VCAA imposes upon VA a duty to notify the veteran of 
information and evidence necessary to substantiate his claim, 
and of which information and evidence, if any, he must 
produce, and of which information and evidence, if any, VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  But see Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. September 22, 2003) (invalidating the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1)).  38 C.F.R. 
§ 3.159(b) applies to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  See 
66 Fed. Reg. 45620 (August 29, 2001).  Under 38 C.F.R. 
§ 3.160(c), a pending claim is an application that has not 
been finally adjudicated.  By virtue of the April 2001 Court 
decision vacating the Board's March 1999 decision, 38 C.F.R. 
§ 3.159(b) applies to this matter.      

38 C.F.R. § 3.159(b)(1) (2002) states in pertinent part:
 
When VA receives a complete or 
substantially complete application for 
benefits, it will notify the claimant of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim.  VA will inform 
the claimant which information and 
evidence, if any, that the claimant is to 
provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA 
will also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.
 
In this case, to the extent that the changes effected by the 
VCAA are applicable in the instant matter, they have not been 
applied to the appellant's claim to reopen the claim of 
entitlement to service connection for a vision disorder to 
include strabismus, diplopia, and amblyopia.

Additionally, the veteran submitted additional evidence at 
the June 2003 hearing, which consisted of a list of exhibits, 
some of which describing VA treatment records, apparently 
used in conjunction with his claim for Social Security 
benefits and a partial copy of an Administrative Law Judge 
determination.  The veteran's claims folder, however, does 
not contain the records used in this determination.  In this 
regard, the record also contains a letter to the veteran from 
the Georgia Department of Human Resources, Disability 
Adjudication Section, dated in January 1998, requesting 
information on his vision.  Although the letter states that 
the agency was working with the Social Security 
Administration (SSA) in preparing a determination on the 
veteran's application for disability benefits, it is unclear 
whether the agency possesses evidence not considered by SSA.  

In regards to the referenced VA treatment records, under Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992), VA treatment 
records are considered to be constructively included within 
the record.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that, to the extent 
applicable, all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The RO should contact the veteran and 
request that he list the dates and 
locations of any VA treatment records 
relating to his vision disorder.  
Thereafter, any such records should be 
obtained and associated with the claims 
folder.  

3.  The RO should request that the 
veteran submit all evidence used in any 
determinations regarding claims for 
Social Security Disability Insurance 
benefits or Supplemental Security Income 
payments from the Social Security 
Administration and any evidence submitted 
to the Georgia Department of Human 
Resources, Disability Adjudication 
Section regarding the veteran's vision 
disability.     

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



			
	M.W. GREENSTREET 	H.N. SCHWARTZ
	Veterans Law Judge, Board of Veterans'	Veterans Law Judge, 
Board of Veterans' 
	Appeals                                                        
	Appeals


		
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' 
                                            	Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




